Citation Nr: 1231791	
Decision Date: 09/14/12    Archive Date: 09/19/12

DOCKET NO.  07-06 526A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Department of Veterans Affairs Medical Center in Tomah, Wisconsin


THE ISSUES

1.  Entitlement to payment or reimbursement of unauthorized medical expenses incurred at a private hospital from January 30, 2006 to February 13, 2006. 

2.  Entitlement to payment or reimbursement of unauthorized medical expenses incurred at a private hospital from February 20, 2006 to March 3, 2006. 


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The Veteran (appellant) had active service in the United States Navy from January 1980 to December 1981.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from May 2006 and June 2006 decisions of the Department of Veterans Affairs (VA) Medical Administration Service (MAS) of the VA Medical Center (VAMC) in Tomah, Wisconsin.  The Veteran's disagreement with the denial of payment or reimbursement of private medical expenses led to this appeal.  The VA Regional Office (RO) in Milwaukee, Wisconsin, has jurisdiction over the veteran's claims file. 

The claims have been before the Board on a previous occasion, and were remanded in February 2009, September 2009, and in June 2011 for evidentiary development and for a Board hearing.  The Board is satisfied that there was substantial compliance with its June 2011 remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  In this regard in July 2012, the Veteran appeared before the undersigned Veteran's Law Judge and gave testimony in support of his claim at the RO in Milwaukee, Wisconsin.  A complete transcript is of record.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required. 


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  Where the record before the Board is inadequate to render a fully informed decision, a remand is required in order to fulfill VA's statutory duty to assist the Veteran to develop the facts pertinent to the claim.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).  

Regarding the issues on appeal, the Board previously remanded the claim to obtain additional information to ensure that the claims file contained all available records and to inform the Veteran of his notice rights.  Review of the file reveals that the mandates presented by the Board were not adequately followed or addressed.  A remand of this claim is necessary to ensure compliance with the prior Board remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

In the Board's February 2009 remand it was expressly stated that the Veteran should be issued a notice letter which included the elements of the claim located in 38 C.F.R. § 17.120 as well as a copy of the text of 38 C.F.R. § 17.121 regarding the limitations on payment or reimbursement of the cost of emergency hospital care.  While an April 2009 letter was sent, it did not contain the information mandated by the Board.  

Further the February 2009 remand requested a medical opinion that addressed specific questions about both periods of private treatment of the Veteran.  The record shows that the information was not fully complied with.  The Board notes that in a March 2010 statement Dr. Houlihan, Chief of Staff reported that treatment beginning on February 20, 2006 was a medical emergency and that the Veteran could have been transported starting 2 days after surgical debridement.  He indicated that it was feasible for transfer to a VA facility.  In an October 2009 letter a physician's assistant from Ministry Medical Group Orthopedics stated that the Veteran needed immediate care for a potentially life-threatening condition on January 30, 2006.  This information does not address the specific questions laid out in the Board remand for both time periods.  

The language in the remand section below is identical to that included in the earlier remand order, and the VA Medical Center is advised that the claim cannot go forward until their cooperation in developing the claim has been fully provided. 

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a VCAA notification letter.  The letter should inform the Veteran about (a) the information and evidence necessary to substantiate the claim; (b) inform him about the information and evidence that VA will seek to provide; and (c) inform the Veteran about the information and evidence he is expected to provide.  This letter should include the elements of the claim located in 38 C.F.R. § 17.120 as well as a copy of the text of 38 C.F.R. § 17.121 regarding the limitations on payment or reimbursement of the cost of emergency hospital care. 

2.  Obtain a VA opinion to determine if the Veteran had a medical emergency upon admission to either or both hospitalizations at issue.  A copy of the CHR and the claims file should be sent to the physician completing the opinion request.  Following review of the relevant evidence in the CHR and claims file, including the records documenting the private care in question in the CHR and Volume 4 of the claims file, the physician should provide answers to the following questions: 


Hospitalization #1 

a) Is it at least as likely as not (50 percent or greater probability) that the initial evaluation and treatment beginning January 30, 2006 was for a medical emergency of such nature that delay would have been hazardous to life or health? 

In forming this opinion, the physician is directed to consider the evidence that the Veteran had received treatment for back pain just prior to the January 30, 2006 treatment for which he is seeking reimbursement or payment and consider the Veteran's medical and medication history. 

b) If the physician finds that the treatment beginning January 30, 2006 was for a medical emergency, is it at least as likely as not (50 percent or greater probability) that the medical emergency did not cease prior to discharge from treatment on February 13, 2006, so that the Veteran could not have been transferred from the non-VA facility to a VA medical center for continuation of treatment for the disability? 

Hospitalization #2 

c) Is it at least as likely as not (50 percent or greater probability) that the initial evaluation and treatment beginning February 20, 2006 was for a medical emergency of such nature that delay would have been hazardous to life or health? 

d) If the physician finds that the treatment beginning February 20, 2006 was for a medical emergency, is it at least as likely as not (50 percent or greater probability) that the medical emergency did not cease prior to discharge from treatment on March 3, 2006, so that the Veteran could not have been transferred from the non-VA facility to a VA medical center for continuation of treatment for the disability? 

3.  Then review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  38 C.F.R. § 4.2 (2011); See also Stegall v. West, 11 Vet. App. 268 (1998).  

4.  Thereafter, the claims should be re-adjudicated.  The VAMC should document whether the conditions listed in 38 C.F.R. § 17.120 and § 17.121 are satisfied, including a finding that VA facilities were feasibly available, and VAMC must include a basis for each determination, to include the approximate distances between the Veteran's home to the VAMC and to the private hospital.  If either benefit sought is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a supplemental statement of the case, and afforded a reasonable opportunity to respond before the record is returned to the Board for further review. 


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


